Citation Nr: 0606757	
Decision Date: 03/09/06    Archive Date: 03/23/06

DOCKET NO.  02-22 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for residuals of a groin 
injury.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel




INTRODUCTION

The appellant had service in the Army Reserves from March 
1995 to July 2002 with verified active duty for training from 
March 1995 to September 1995.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a November 2001 rating decision by the Milwaukee, 
Wisconsin, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  


FINDING OF FACT

Residuals of a groin are not attributable to service.


CONCLUSION OF LAW

Residuals of a groin injury were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 101, 106, 1101, 1103, 
1110 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.300, 3.303, 
3.304 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Prior to proceeding with an examination of the merits of the 
claims, the Board must first determine whether the veteran 
has been apprised of the law and regulations applicable to 
this matter, the evidence that would be necessary to 
substantiate the claims, and whether the claims have been 
fully developed in accordance with the Veterans Claims 
Assistance Act of 2000 (VCAA) and other applicable law.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.

VA has a duty to notify the claimant and his or her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  
In what can be considered a fourth element of the requisite 
notice, VA must "also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim."  38 C.F.R. § 3.159(b)(1); see 38 U.S.C.A. 
§ 5103A(g).  VA has satisfied its duty to notify by means of 
a March 2001 letter from the RO to the claimant.  In this 
case, the claimant was informed of the duty to notify, the 
duty to assist, to obtain records, and examinations or 
opinions.  The claimant was specifically advised of the type 
of evidence which would establish the claim and the claimant 
was afforded additional time to submit such evidence.  Thus, 
the claimant has been provided notice of what VA was doing to 
develop the claim, notice of what the claimant could do to 
help the claim and notice of how the claim was still 
deficient.  The claimant was also provided notice that the 
claimant should submit pertinent evidence in the claimant's 
possession per 38 C.F.R. § 3.159(b)(1).  The claimant was 
advised of how and where to send this evidence and how to 
ensure that it was associated with the claim.   

VCAA notification predated adjudication of this claim.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).
 
Thus, in sum, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and opinions.  
The claimant was specifically advised of the type of evidence 
that would establish the claim.  The claimant has been 
provided notice of what VA was doing to develop the claim, 
notice of what the claimant could do to help the claim and 
notice of how the claim was still deficient.   
 
VA also has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made efforts to develop 
the record.  The records satisfy 38 C.F.R. § 3.326.  

The Board notes that efforts were made to obtain the 
veteran's complete service medical records and his personnel 
records, but they are apparently unavailable.  When a 
veteran's service records are unavailable, the VA's duty to 
assist, the duty to provide reasons and bases for its 
findings and conclusions, and to consider carefully the 
benefit-of-the-doubt rule are heightened.  Milostan v. Brown, 
4 Vet. App. 250, 252 (1993) (citing Moore v. Derwinski, 1 
Vet. App. 401, 406 (1991) and O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991)).

The Board finds that VA has done everything reasonably 
possible to assist the claimant.  
 
Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by the VA or by the claimant, and there is 
no other specific evidence to advise him/her to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claim and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.   
 
As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  Accordingly, 
appellate review may proceed without prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

In the circumstances of this case, a remand would serve no 
useful purpose for the issues being decided.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided).  
VA has satisfied its duties to notify and to assist the 
claimant in this case.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.303, 3.304 (2005).  

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 38 
C.F.R. § 3.303(b) (2005).  In addition, service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2005).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

The veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Thus, while the veteran is competent to report 
symptoms, he does not have medical expertise.  Therefore, he 
cannot provide a competent opinion regarding diagnosis and 
causation.  

Neither the Board nor the veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991).  Conversely, 
health professionals are experts and are presumed to know the 
requirements applicable to their practice and to have taken 
them into account in providing a diagnosis.  Cohen v. Brown, 
10 Vet. App. 128 (1997).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  

In this case, the appellant contends that while he was 
performing annual training at Fort McCoy in June 1996, he 
sustained a groin injury which resulted in permanent 
disability for which he seeks service connection.  The 
veteran later stated that the injury occurred in June 1997.

Thus, there is an initial threshold question of whether the 
veteran was performing active duty training or inactive duty 
training when the alleged injury occurred.  

The term "veteran" is defined, in relevant part, as "a 
person who served in the active military, naval, or air 
service . . . ."  38 U.S.C.A. § 101(2) (West 2002 & Supp. 
2005); see also 38 C.F.R. § 3.1(d) (2005).  "Active 
military, naval, and air service" includes active duty, any 
period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty, and any period 
of inactive duty training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty, or from an acute myocardial 
infarction, a cardiac arrest, or a cerebrovascular accident 
occurring during such training.  Active duty for training 
includes full-time duty in the Armed Forces performed by 
Reserves for training purposes, and includes full-time duty 
performed by members of the National Guard of any State.  
Inactive duty training generally means duty (other than full-
time duty) prescribed for Reserves, and duty (other than 
full-time duty) performed by a member of the National Guard 
of any State.  38 U.S.C.A. § 101(21), 101(22), 101(23), 
101(24) (West 2002 & Supp. 2005); 38 C.F.R. § 3.6(a), (c), 
(d) (2005).  

The Board notes that only "veterans" are entitled to VA 
compensation under 38 C.F.R. §§ 1110 and 1131.  To establish 
status as "veteran" based on active duty for training, a 
claimant must establish that he was disabled resulting from 
an injury or disease incurred in or aggravated during the 
line of duty during that period.  38 U.S.C.A. §§ 101(2), (24) 
(West 20002 & Supp. 2005); 38 C.F.R. §§ 3.1(d), 3.6(a) 
(2005); Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  

The RO attempted to obtain the appellant's service medical 
records.  Only records dated through 1995 were obtained.  
These records do not reflect any disease or injury of the 
groin.  The remaining records were determined to be 
unavailable.  

Of record is a private medical report dated in April 1997.  
This report reflects that the veteran reported that in June 
1996, he fell from a truck and hit his genitalia during the 
fall.  He related that he had some blood in his urine on that 
day, but it resolved.  However, thereafter, he had 
experienced urinary frequency and incontinence.  The 
diagnosis was urgency and urgency incontinence since having 
an injury to the genitalia one year ago; the veteran had low 
residual urine.  Additional testing was recommended.  On 
follow up treatment in May 1997, the diagnostic impression 
was that the examiner felt that the veteran had a spastic 
neurogenic bladder; he was placed on medication.  On 
subsequent treatment in June 1997, the veteran reported that 
he no longer had any urinary urgency or frequency, and was 
voiding well with no dysuria or hematuria.  The diagnostic 
impression was hyperreflexic bladder under good control with 
Ditropan.  

Thus, the record indicates that the veteran has a current 
genitourinary disability.  However, the RO has been unable to 
confirm that the veteran sustained a groin injury in service.  
The evidence does not reflect that the veteran was on active 
duty training or inactive duty training when an alleged 
injury occurred.  The RO has unsuccessfully undertaken 
exhaustive efforts in an effort to determine the veteran's 
status at the time of the claimed injury and to obtain 
service records documenting the injury and claimed resulting 
treatment in service.  The veteran has been fully notified of 
these efforts.  The available documentation shows no active 
duty training or inactive duty training in June 1996.  
Moreover, the veteran has submitted no evidence other than 
his own statements that the incident occurred and has 
submitted no official orders or other official documentation 
that would establish his military status at the time of the 
purported injury.  

Attempts have been made to obtain additional records in order 
to verify if the veteran was on active duty or inactive duty 
for training during June 1996.  The Commander of the 
veteran's unit was contacted in July 1999.  There was no 
response.  The base operator for Fort McCoy where the alleged 
injury occurred was contacted in September 1999.  The reply 
was that there were no records located at that facility of 
the veteran.  In January 2002 and September 2002, the 
veteran's battalion from Sturdevant, Wisconsin was contacted.  
There was no reply.  According to an October 2002 Report of 
Contact, the Unit Administrator for the veteran's battalion 
was reached.  He indicated that the veteran had been in the 
inactive reserve prior to December 27, 2001.  Since December 
2001, the veteran had only attended one drill in June 2002.  
They had no records for the veteran other than his current 
assignment orders.  Multiple requests were made of the 
National Personnel Records Center (NPRC).  No verification of 
active duty training or inactive duty training was indicated.  

In July and August 2004, further requests were made for the 
veteran's service medical records.  The response which was 
yielded showed that there were no records for the veteran.

In a September 2004 Memorandum, the RO made formal findings 
with regard to the veteran's service medical records and 
military personnel file.  It was determined that both were 
unavailable.  All procedures to obtain the records had been 
correctly followed.  All efforts had been made and exhausted.  
Further attempts were reported to be futile.  

In sum, there is no record that the veteran sustained an 
injury to the groin while on active duty or inactive duty 
service in June 1996, as the veteran has alleged.  VA has 
exhausted all possible efforts to obtain supporting 
documentation of the alleged injury, but this was to no 
avail.  His most recent battalion personnel indicated that 
the veteran had previously served in the inactive Reserve.  
However, as noted, there is no record of any training 
performed in June 1996 with an injury to the groin being 
sustained while the veteran was performing such training.  

In April 1997, a private medical report identified a 
genitourinary disorder.  The veteran stated that it began in 
June 1996 when he fell off of a truck.  Although the 
physician took note of the veteran's rendition of what 
occurred, he did not provide any medical opinion independent 
of the veteran's statements with regard to the etiology.  The 
physician's notation of the veteran's history as provided by 
the veteran does not constitute competent medical evidence of 
the actual history.  See LeShore v. Brown, 8 Vet. App. 406, 
409 (1995).  Thus, with regard to the etiology, it is also 
not probative.  See Elkins v. Brown, 5 Vet. App. 474, 478 
(1993).  Moreover, the record does not indicate that the 
veteran possesses the requisite medical expertise to provide 
competent evidence regarding the etiology of the claimed 
disability 

In the absence of any record of a groin injury being 
sustained on active duty training or inactive duty training 
and evidence of a current disability related to the claimed 
injury, the claim of service connection must be denied.  

Accordingly, service connection is not warranted.

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b) 
(West 2002 & supp. 2005); 38 C.F.R. § 3.102 (2005).  The 
preponderance is against the veteran's claim, and it must be 
denied.


ORDER

Service connection for residuals of a groin injury is denied.  



____________________________________________
S. K. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


